Citation Nr: 0937573	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the Notice of Disagreement with a June 2003 
rating decision that denied service connection for peptic 
ulcer disease was timely.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a stroke.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to June 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from (1) a June 2005 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, that determined that the Veteran's June 
2005 NOD to the June 2003 rating decision was untimely; and 
(2) an August 2006 rating decision that denied claims for 
compensation pursuant to 38 U.S.C.A. § 1151 and entitlement 
to a TDIU.



FINDING OF FACT

On September 24, 2009, the Board was notified through the 
Social Security Administration that the Veteran died in on 
October 8, 2008.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

ORDER

The appeal is dismissed.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


